Opinion by
Mr. Justice Potter,
In this appeal, error is alleged in the final decree of the orphans’ court, by reason of its striking out the surcharge of the amount of a loan to Fleming Brothers, of $10,000 and interest. The court below gave no reason for sustaining the exception to this surcharge, but the record shows that the loan in question was made when Emma M. Bell was sole executrix; and that when Fleming Brothers failed, the dividend upon the indebtedness in question was collected by Emma M. Bell. It does not appear that James M. Bell, as administrator, had anything to do with the transaction. We think the court below *536was right in refusing to surcharge for this item. At any rate, the question was one of fact, and there is evidence to sustain the finding.
The assignments’ of error are overruled, and this appeal is dismissed.